DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/9/21 has been entered.

Specification
The disclosure is objected to because of the following informalities: On page 5, line 35, “Gaiter section 13.2” should be “Gaiter section 13.3”.  Appropriate correction is required.




Claim Objections
Claim 39 is objected to because of the following informalities:  In line 2, “expands” should be “expand”.  Appropriate correction is required.

Claim 44 is objected to because of the following informalities:  In line 3, “said coupling section a central opening” is grammatically incorrect.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support and sliding element, first and second coupling sections, first part, second part, functional element and intermediate piece in claims 36-54.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation " said first and second gaiter modules" in lines .  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 36, it is indefinite as to whether a “gaiter module” is the same structure as a “gaiter section”.
Claims 43 and 44 recite the limitation "first and second adjacent gaiter-modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 45, 49 and 51 recite the limitations “said first and second coupling-sections of said first gaiter module" and “said first and second coupling-sections of said second gaiter module”.  There is insufficient antecedent basis for these limitations in the claims.

Claim 47 recites the limitations "said first coupling module" and “said second coupling module”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36, 40, 42-44, 46, 50, 53 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drevfors et al. (4840205).
Regarding claim 36, the Drevfors et al. reference discloses an apparatus (Fig. 1) comprising a gaiter seal that extends along an axis, said gaiter seal (bellows 12,14,16 make up the gaiter seal) comprising a plurality of gaiter modules (12, 14, 16), each of which is a unitary structure comprising a first coupling section (see Annotated Figs. 7 and 8), a second coupling section (see Annotated Figs. 7 and 8), which forms a support-and-sliding element that radially supports said first and second gaiter modules and guides said first and second gaiter modules during movement thereof along said axis, said first and second coupling sections (see Annotated Figs. 7 and 8) being annular coupling sections, and a gaiter section (14) that extends between said first and second coupling sections wherein coupling sections of adjacent gaiter modules are interconnected with one another along said axis.  See interconnection of adjacent modules shown in Figure 2.

    PNG
    media_image1.png
    849
    697
    media_image1.png
    Greyscale

Regarding claim 40, further comprising a container-processing machine (i.e., container filling machine; see Abstract) comprising a working head (2) that comprises a first part (26), a second part (28), and a functional element (36) that is moved vertically by said first part (col. 4, lines 1-14), and a process path (see Annotated Fig. 2), wherein said gaiter seal defines an annular space between a wall thereof and said functional element, said annular space being permanently open to said process path.


    PNG
    media_image2.png
    943
    661
    media_image2.png
    Greyscale


Regarding claim 42, further comprising a container-processing machine (i.e., container filling machine; see Abstract) comprising cleaning medium (see col. 4, line 63 – col. 5, line 17) and a working head that comprises a first part (26), a second part (28), and a functional element (36) that is moved vertically by said first part, wherein said gaiter seal defines an annular space between a wall thereof and said functional element, said annular space being connected to said cleaning medium.

Regarding claim 43, further comprising a coupling section (18) that provides a connection between first and second adjacent gaiter-modules (12 and 14) from said plurality of gaiter modules, said coupling section having a central opening (34) and peripheral openings (32) disposed around said central opening.  Central opening (34) contains one end of functional element (36).  See Annotated Fig. 2, above.

Regarding claim 44, further comprising a coupling section between first and second adjacent gaiter-modules from said plurality of gaiter modules, said coupling section (18) a central opening (34) and peripheral openings (32) disposed around said central opening, wherein each of said peripheral openings defines a passage that is angled relative to said axis. See angled passages in Figure 3.

Regarding claim 46, wherein said plurality of gaiter modules (12,14,16) comprises first and second gaiter modules (12,14 or 14, 16) that are adjacent to each other, wherein said gaiter seal further comprises a ring-shaped seal that is disposed to seal a joint between said first coupling section of said first gaiter module and said second coupling section of said second gaiter module.  See Annotated Figure 2, above.

Regarding claim 50, wherein said plurality of gaiter modules comprises first and second gaiter modules that are adjacent to each other, said first gaiter module comprising a disk-shaped coupling section that comprises a flange that extends radially from said axis and said second gaiter module comprising a disk-shaped coupling section that comprises a flange that extends radially from said axis and that is braced against said flange of said first gaiter module.  See Annotated Figs. 7 and 8 showing flanged couplings braced against each other.

Regarding claim 53, wherein said plurality of gaiter modules comprises first and second gaiter modules that are adjacent to each other and that touch each other.  See Annotated Figure 2 where the gaiter modules are adjacent to and touch each other.

Regarding claim 54, further comprising a filling element (4) comprising a probe (36; absent further defined structure) that passes through said gaiter seal and a working head having a first (26) and second part (28), said first part causing said probe to move along said axis, wherein said gaiter seal extends between said first and second parts of said working head (see Annotated Figure 2). See col. 4, lines 1-14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevfors et al. in view of Grosko (3689047).
Regarding claims 48 and 49, the Drevfors et al. reference discloses wherein said plurality of gaiter modules (12, 14, 16) comprises first and second gaiter modules that are adjacent to each other (12, 14 and 14, 16), said first gaiter module comprising a disk-shaped coupling section that comprises a flange that extends radially from said axis and said second gaiter module comprising a disk-shaped coupling section that comprises a flange that extends radially from said axis.  The coupling sections (shown in Annotated Figs 7 and 8) comprise radially extending flanges.
The Drevfors et al. reference doesn’t disclose being screwed to said flange of said first gaiter module.  However, the Grosko reference discloses another apparatus having flanges and bellows where the flanges are screw threaded together by male and female threads (see Annotated Figure below).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to screw thread the above coupling sections together (if not already) by bolts in order to securely hold the individual parts together.
Regarding claim 49, male and female threads are shown in the Figure below.


    PNG
    media_image3.png
    628
    716
    media_image3.png
    Greyscale




Allowable Subject Matter
Claims 37-39, 41, 45, 47, 51 and 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various dispensing systems similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753